Name: 79/1047/EEC: Commission Decision of 27 November 1979 on financial participation by the Community for 1977 and 1978 in inspection and surveillance operations in the maritime waters of Denmark (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-12-18

 Avis juridique important|31979D104779/1047/EEC: Commission Decision of 27 November 1979 on financial participation by the Community for 1977 and 1978 in inspection and surveillance operations in the maritime waters of Denmark (Only the Danish text is authentic) Official Journal L 322 , 18/12/1979 P. 0020 - 0020****( 1 ) OJ NO L 211 , 1 . 8 . 1978 , P . 34 . COMMISSION DECISION OF 27 NOVEMBER 1979 ON FINANCIAL PARTICIPATION BY THE COMMUNITY FOR 1977 AND 1978 IN INSPECTION AND SURVEILLANCE OPERATIONS IN THE MARITIME WATERS OF DENMARK ( ONLY THE DANISH TEXT IS AUTHENTIC ) ( 79/1047/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 78/640/EEC OF 25 JULY 1978 ON FINANCIAL PARTICIPATION BY THE COMMUNITY IN INSPECTION AND SURVEILLANCE OPERATIONS IN THE MARITIME WATERS OF DENMARK AND IRELAND ( 1 ), AND IN PARTICULAR ARTICLE 1 ( 2 ) THEREOF , WHEREAS IT IS LAID DOWN IN ARTICLE 1 ( 2 ) OF DECISION 78/640/EEC THAT THIS COMMUNITY PARTICIPATION IN RESPECT OF DENMARK SHALL BE FIXED AT UP TO 10 MILLION UNITS OF ACCOUNT FOR THE PERIOD 1 JANUARY 1977 TO 31 DECEMBER 1982 ; WHEREAS THE PROGRAMME SUBMITTED BY DENMARK FOR SURVEILLANCE OF THE MARITIME WATERS FALLING WITHIN ITS JURISDICTION , WHICH INCLUDES AN EXPENDITURE ESTIMATE FOR MEDIUM-TERM AND SHORT-TERM MEASURES , HAS BEEN VERIFIED BY THE COMMISSION , WHICH HAS DECIDED THAT SUCH EXPENDITURE UP TO 35 096 151 EUA IS ELIGIBLE ; WHEREAS THE APPLICATION SUBMITTED BY THE DANISH AUTHORITIES COVERS PAYMENT OF THE COMMUNITY FINANCIAL PARTICIPATION IN ELIGIBLE EXPENDITURE INCURRED DURING THE PERIOD 1 JANUARY 1977 TO 31 DECEMBER 1978 ; WHEREAS SUCH EXPENDITURE TOTALS DKR 86 800 000 ; WHEREAS , PURSUANT TO THE SAID ARTICLE 1 ( 2 ) SUCH EXPENDITURE SHOULD BE REIMBURSED UP TO THE AMOUNT INDICATED IN THAT ARTICLE ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND , IN PARTICULAR , ON THE FINANCIAL RESOURCES AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE COMMUNITY ' S FINANCIAL PARTICIPATION IN ELIGIBLE EXPENDITURE INCURRED BY DENMARK IN RESPECT OF 1977 AND 1978 IS HEREBY FIXED AT 10 000 000 EUA . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK . DONE AT BRUSSELS , 27 NOVEMBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT